DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s election without traverse of Species B, as shown in FIG. 3, in the reply filed on November 22, 2021 is acknowledged. Applicant identified claims 1-5 and 10-14 are readable on the Elected Species. 
Amendment filed November 22, 2021 is acknowledged. Non-elected Species, Claims 6-9 and 15-16 have been cancelled. Claims 1-5 and 10-14 are pending.  
Action on merits of claims 1-5 and 10-14 follows.
	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/CN2019/110039, filed on October 09, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 04, 2020 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein in the normal displaying sub-region, the main electrode sub-layer contacts the light emitting layer, the transparent auxiliary electrode sub-layer is located on the main electrode sub-layer” (claim 2 and 11); “a distribution density of the pixel units in the normal displaying sub-region is greater than or equal to a distribution density of the pixel units in the light transmissive sub-region” (claims 3 and 12); “an opening region in a gap between adjacent two of the pixel units in the light Page 2 of 5transmissive sub-region, and a hole is defined in a position of the display panel corresponding to the opening region” (claims 4 and 13) and “forms electrode units corresponding to the pixel units and electrode leads each of which is located between adjacent two of the holes and is electrically connected to adjacent two of the electrode units, wherein the electrode units, the electrode leads, and the transparent auxiliary electrode sub-layer out of the light transmissive sub-region are formed integrally” (claims 5 and 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FU (CN Pub. No. 109801950) of record.
With respect to claim 1, FU teaches a display panel as claimed including: 
a substrate (120) comprising a displaying region (AA) and a non-displaying region (NA),  the displaying region (AA) comprising a normal displaying sub-region (AA1) and a light transmissive sub-region (AA2) configured to acquire light for a camera assembly; 
an anode layer (141) disposed on (120 ) the substrate; 
a light emitting layer (142) disposed on the anode layer (141); and 


With respect to claim 10, FU teaches a display panel as claimed, including: 
a substrate (120) comprising a displaying region (AA) and a non-displaying region (NA), the displaying region (AA) comprising a normal displaying sub-region (AA1) and a light transmissive sub-region (AA2) configured to acquire light for a camera assembly; 
an anode layer (141) disposed on the substrate (120); 
a light emitting layer (142) disposed on the anode layer (141); 
a cathode layer disposed on the light emitting layer, the cathode layer comprising at least one main electrode sub-layer (143) and at least one transparent auxiliary electrode sub-layer (200) stacked on one another in the normal displaying sub-region (AA1), and the cathode layer comprising at least one the transparent auxiliary electrode sub-layer (153) in the light transmissive sub-region (AA2); and 
a film layer thickness of a portion of the transparent auxiliary electrode sub-layer (153) corresponding to the light transmissive sub-region (AA2) being greater than or equal to a film layer thickness of a portion of the transparent auxiliary electrode sub-layer (200) corresponding to the normal displaying sub-region (AA1).  (See FIGs. 2, 12).


With respect to claims 3 and 12, the anode layer, the light emitting layer and the cathode layer of FU form pixel units distributed at intervals, wherein a distribution density of the pixel units (140) in the normal displaying sub-region (AA1) is greater than or equal to a distribution density of the pixel units (150) in the light transmissive sub-region (AA2).  
With respect to claims 4 and 13, As best understood by Examiner, after the transparent auxiliary electrode sub-layer (200) is patterned, the transparent auxiliary electrode sub-layer of FU forms an opening region in a gap between adjacent two of the pixel units (150) in the light Page 2 of 5transmissive sub-region (AA2), and a hole is defined in a position of the display panel corresponding to the opening region.
  
Product by process limitation:
	The expression “after the transparent auxiliary electrode sub-layer is patterned …” (claims 4-5 and 13-14) is taken to be a product by process limitation and is given no patentable weight. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.
	Note that Applicant has burden of proof in such cases as the above case law makes clear. 
Since the display panel of FU comprises the features as claimed, the limitations are met.

With respect to claims 5 and 14, As best understood by Examiner, after the transparent auxiliary electrode sub-layer (200) is patterned, the transparent auxiliary electrode sub-layer of FU corresponding to the light transmissive sub-region (AA2) forms electrode units corresponding to the pixel units (150) and electrode leads each of which is located between adjacent two of the holes and is electrically connected to adjacent two of the electrode units, wherein the electrode units, the electrode leads, and the transparent auxiliary electrode sub-layer out of the light transmissive sub-region (AA2) are formed integrally.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829